Exhibit 99.1 Letter of Resignation by Freddie Travis Freddie Travis 110 Wingate Avenue Glasgow, KY 42141 December 15, 2011 Citizens First Bank 1065 Ashley Street Suite 150 Bowling Green, KY Dear Chairman Sheidler: Please accept this letter as my resignation as a director of Citizens First Bank and Citizens First Corporation effective December 31, 2011. I have enjoyed my time as a director. I look forward to the Bank’s future growth and would like to continue supporting the Bank as an active member of its Barren County Community Board. Sincerely, /s/ Freddie Travis Freddie Travis
